             Case 3:18-cv-05945-VC Document 157 Filed 01/21/20 Page 1 of 3




Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
KIRKLAND & ELLIS LLP
555 South Flower Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice pending)
mary.mazzello@kirkland.com
Megan L. McKeown (pro hac vice pending)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Attorneys for Defendant Apple Inc.



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
SOCIAL TECHNOLOGIES LLC, a Georgia        ) CASE NO.: 3:18-cv-05945-VC
limited liability company,                )
                                          )
               Plaintiff,                 ) NOTICE OF CHANGE OF ADDRESS
                                          )
       vs.                                )
                                          )
APPLE INC., a California corporation,     )
                                          )
               Defendant.                 )




NOTICE OF CHANGE OF ADDRESS                                   CASE NO. 3:18-cv-05945-VC
             Case 3:18-cv-05945-VC Document 157 Filed 01/21/20 Page 2 of 3



         PLEASE TAKE NOTICE that as of January 21, 2020, Diana Torres and Lauren Schweitzer

of Kirkland & Ellis LLP, attorneys for Defendant Apple Inc., have a new mailing address, indicated

below:
                KIRKLAND & ELLIS LLP
                555 South Flower Street
                Los Angeles, California 90071
                Telephone: (213) 680-8400
         All other contact information remains unchanged.



Dated: January 21, 2020                               Respectfully submitted,

                                                      KIRKLAND & ELLIS LLP


                                                      /s/ Lauren Schweitzer
                                                      Lauren Schweitzer (S.B.N. 301654)

                                                      Attorney for Defendant Apple Inc.




                                                  1
NOTICE OF CHANGE OF ADDRESS                                                CASE NO. 3:18-cv-05945-VC
           Case 3:18-cv-05945-VC Document 157 Filed 01/21/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       On January 21, 2020, I electronically filed the foregoing with the Clerk of the Court by using

CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.


                                                    /s/ Lauren Schweitzer
                                                    Lauren Schweitzer




CERTIFICATE OF SERVICE                                                      CASE NO. 3:18-cv-05945-VC
